DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
 
Notice to Applicant
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-11 and 13-20 have been examined in this application.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 3/26/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 14-20 are rejected under 35 USC 103 as being unpatentable over US Patent Number 7,356,390 to Knoblach in view of US Patent Application Number 2003/0055540 by Hansen.

Regarding claim 1, Knoblach discloses a method of preventing a payload of a balloon from entering an exclusion zone including a static volume of airspace over a first geographic area (column 17, lines 24-31 disclose “In order to keep the platform from drifting out of the country on descent, artificial borders that take into account the winds during descent can be used.  Also, boundaries of large bodies of water such as the great lakes, seas, and oceans the crossing of which might hamper or prevent recovery of the platform upon normal descent, may be taken into account for termination of flight purposes”), and the method comprising:
Identifying a set of locations from which a probability of the balloon entering the static volume of airspace is greater than a predetermined threshold value based on one, or a combination of two or more, of an environmental conditions, a speed of the balloon, and a heading of the balloon, wherein each location of the set of locations is outside of the static volume of the airspace (column 49, lines 25-29 disclose “Because the local winds may change as the Recovery system descends into different winds, the Flight and Local wind vectors will occasionally need to be recalculated to account for both the new Local winds and the change in the Flight vector due to changes in air density and other factors”.  The borders of countries and large bodies of waters therefore form the boundaries of an exclusion zone, the winds comprise one or more environmental conditions relative to an exclusion zone, and the vector of the balloon include both the direction and speed);
In response to determining that the balloon has entered a predetermined zone (Column 37, lines 41-46 disclose “with input information from ground signals and also from input information from the onboard sensors as provided through A/D converter 444, the GPS position information from 476, the GPS time information 478 and the attitude sensor information 466, various functions of the SNS platform can be controlled” and column 37, lines 49-51 disclose “The meteorological package drop controlled schematically at block 492 corresponding to the package drop actuator 374”.  The GPS position information is thus one of the inputs that causes the package drop actuator 374 to drop the meteorological package) causing, using a cut-down device (Column 35, lines 64-66 disclose “A meteorological drop control wire 374 may also be NiTi and can be used to disconnect the weather sonde after meteorological data is no longer being obtained"), at least the payload to land outside of the first geographic area and thereby preventing the payload from entering the exclusion zone (column 17, lines 27-31 disclose “Also, boundaries of large bodies of water such as the great lakes, seas, and oceans the crossing of which might hamper or prevent recovery of the platform upon normal descent, may be taken into account for termination of flight purposes”).
Knoblach does not disclose the exclusion zone including a static volume of airspace over a first geographic area, determining a shadow zone including the set of locations, the shadow zone being adjustable based on a condition of the balloon, determining whether the balloon has entered the shadow zone.  However, these limitations are taught by Hansen.  Figure 2 shows an exclusion zone (prohibited flying area 19) and a shadow zone 
Furthermore, Knoblach as modified by Hansen further teaches the boundary of the shadow zone being adjustable based on a condition of the balloon, the condition including whether the balloon is experiencing a malfunction.  Column 17, lines 22-27 disclose “A platform may encounter strong winds especially in the jet stream as it descends from high altitudes.  In order to keep the platform from drifting out of the country on descent, artificial borders that take into account the winds during descant can be used”, and column 49, lines 25-29 disclose “Because the local winds may change as the Recovery system descends into different winds, the Flight and Local wind vectors will occasionally need to be recalculated to account for both the new Local winds and the change in the Flight vector due to changes in air density and other factors”.  Furthermore, column 27, lines 21-23 disclose “The CCS could further comprise a rapid deflation system for removing a platform from the air upon malfunction or improper location of the platform”.  Rapid deflation would change the flight vector of the platform and thus change the recalculations.  


Regarding claim 2 (dependent on claim 1), Knoblach discloses the environmental condition including historical wind speed and direction.  Column 31, lines 52-55 disclose “Advantageously, the wind conditions will have been detected during the ascent and will continue to be monitored through the tracking by the ground stations”.  Wind conditions detected during the ascent comprises historical wind data.  

Regarding claim 3 (dependent on claim 2), Knoblach as modified by Hansen further teaches determining the shadow zone including determining static boundaries for the shadow zone based on historical wind speed and direction.  Hansen provides a teaching for a static buffer zone and Knoblach discloses the use of wind data to determine the flight vector of the balloon to avoid borders and large bodies of water.

Regarding claim 4 (dependent on claim 1), Knoblach discloses the environmental condition including current wind speed and direction.  Column 49, lines 25-29 disclose “Because the local winds may change as the Recovery system descends into different winds, the Flight and Local wind vectors will occasionally need to be recalculated to account for both the new Local winds and the change in the Flight vector due to changes in air density and other factors”.  Local wind vectors comprise both the current wind speed and current wind direction.

Regarding claim 5 (dependent on claim 4), Knoblach as modified by Hansen further teaches the shadow zone further including adjusting one or more boundaries for the shadow zone based on the current wind speed and direction.  Column 49, lines 25-29 disclose “Because the local winds may change as the Recovery system descends into different winds, the Flight and Local wind vectors will occasionally need to be recalculated to account for both the new Local winds and the change in the Flight vector due to changes in air density and other factors”.  

Regarding claim 7 (dependent on claim 1), Knoblach discloses using the cut-down device including severing the payload from a balloon envelope of the balloon.  Column 35, lines 64-66 disclose “A meteorological drop control wire 374 may also be NiTi and can be used to disconnect the weather sonde after meteorological data is no longer being obtained".

Regarding claim 8 (dependent on claim 1), Knoblach as modified by Hansen further teaches at least one boundary of the shadow zone remaining static.  The inner boundary of the buffer zone will always be determined by the prohibited flying area and will therefore remain static.

Regarding claim 9 (dependent on claim 8), Knoblach discloses at least one boundary being a maximum operating altitude of the balloon.  Column 35, lines 45-48 disclose “For purposes of regulating the altitude of the balloon and, in particular, to avoid continuous ascent above the desired maximum high altitude, a light gas relief valve 366 is provided”.  

Regarding claim 10 (dependent on claim 8), Knoblach discloses at least one boundary being a minimum operating altitude of the balloon.  Column 30, lines 14-16 disclose “Further depicted in FIG. 12 is a range of desired altitudes 50 defined by a minimum desired altitude 48 and a maximum desired altitude 52”.  

Regarding claim 11 (dependent on claim 1), Knoblach does not disclose the predetermined threshold value is a 50% likelihood that the balloon will enter the exclusion zone from a given location.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the threshold for the area of the shadow zone whatever value was desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 13 (dependent on claim 1), Knoblach and Hansen do not disclose identifying the set of locations including using a plurality of Monte Carlo simulations.  However, the examiner takes official notice that the use of Monte Carlo simulations as a forecasting tool is well-known in the art, and that it would be obvious to a person having ordinary skill in the art to use Monte Carlo simulations in order to generate meteorological forecasts.  

Regarding claim 14 (dependent on claim 1), Knoblach and Hansen do not disclose identifying the set of locations including generating a heat map representing likelihoods of the balloon entering the exclusion zone from points in three-dimensional space, and wherein the heat map is used to determine the shadow zone.  However, Knoblach discloses the use of local wind and flight vectors to calculate artificial borders, which inherently indicates a likelihood of the balloon entering the borders.  The examiner takes official notice that the use of heat maps to the likelihood of something happening is well-known in the art, and that it would be obvious to a person having ordinary skill in the art to use a heat map to visualize the likelihood of a wind vector causing the balloon to cross a border as a way to calculate artificial borders.  

Regarding claim 15 (dependent on claim 1), Knoblach discloses using the cut-down device causes the balloon to land with the payload. Column 16, lines 34-41 disclose “The present invention uses specific criteria and elements of operation or sets of criteria and elements of operation that taken as a whole form a safe method for...terminating flight, 

Regarding claim 16 (dependent on claim 1), Knoblach as modified by Hansen further teaches determining the shadow zone includes determining boundaries of the shadow zone such that the boundaries of the shadow zone differ based on altitude.  Column 37, lines 29-33 disclose “This positioning information is coordinated with the other meteorological input for determining wind speeds steering any part of the ascent, thereby corresponding those wind speeds to particular altitudes and geographical locations during the ascent”.  

Regarding claims 17 (dependent on claim 1) and 18 (dependent on claim 1), Knoblach does not explicitly disclose the boundaries of the shadow zone including at least one sloped zone to account for varying altitudinal wind data of the wind conditions.  However, having disclosed corresponding wind speeds to particular altitudes, it would be obvious to a person having ordinary skill in the art to modify Knoblach to form sloped zones in order to connect the wind data between adjacent altitudes.  

Regarding claim 19 (dependent on claim 1), Knoblach and Hansen disclose the boundaries of the shadow zone account for one of an ascent, descent, or lateral movement 
Knoblach and Hansen do not disclose including at least one sloped zone.  However, having disclosed corresponding wind speeds to particular altitudes, it would be obvious to a person having ordinary skill in the art to modify Knoblach to form sloped zones in order to connect the wind data between adjacent altitudes.  

Regarding claim 20 (dependent on claim 1), Knoblach as modified by Hansen further teaches the boundaries of the shadow zone include at least one sloped zone to account for a parachute glide path of the balloon.  Column 45, lines 50-53 disclose “An onboard compass supplies the Flight vector direction, and the flight vector speed is either provided by a pitot tube or by estimating the forward travel from the glide ratio and the fall rate”.  

Claim 6 is rejected under 35 USC 103 as being unpatentable over US Patent Number 7,356,390 to Knoblach in view of US Patent Application Number 2003/0055540 by Hansen, in further view of US Patent Number 8,319,679 to Christianson.

Regarding claim 6 (dependent on claim 1), Knoblach and Hansen do not disclose the environmental condition includes forecasted wind speed and direction.  However, this limitation is taught by Christianson.  The abstract discloses “Direction of movement and .

Claim 13 is rejected under 35 USC 103 as being unpatentable over US Patent Number 7,356,390 to Knoblach in view of US Patent Application Number 2003/0055540 by Hansen, in further view of “Monte Carlo Simulations of Wind Speed Data” by Gallagher.

Regarding claim 13 (dependent on claim 1), Knoblach does not disclose identifying the set of locations including using a plurality of Monte Carlo simulations.  However, this limitation is taught by Gallagher.  The abstract discloses “A new Monte Carlo simulation procedure and nearby regional weather station data are used to predict wind speed and turbine energy”.  It would be obvious to a person having ordinary skill in the art to modify Knoblach using the teachings from Gallagher in order to better predict wind speed in the area.  
Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but are not persuasive.
Applicant’s arguments drawn to the amended claim limitations are moot in view of the current grounds of rejection. 
Regarding the argument that Knoblach’s description of recalculating flight vectors of the balloon itself during recovery efforts has no bearing on changes to boundaries of shadow zones or borders, column 17, lines 22-27 disclose “A platform may encounter strong winds especially in the jet stream as it descends from high altitudes.  In order to keep the platform from drifting out of the country on descent, artificial borders that take into account the winds during descant can be used”.  Since these artificial borders are created to that winds do not carry the platform across actual borders, they are shadow zones that change depending on the winds during descent. 
Regarding the argument that Knoblach’s discussion of borders and boundaries fail to disclose changes to such borders and boundaries based on a condition, rapid deflation would change the flight vector of the platform and therefore change recalculations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642